                                                                     U.S.. ''iled couir
                                                                         nisTRicT
                                                                       Gi.u.'fS'vic': Diy
                        3n tje iHniteb ^tatesf JBisftrict Court,^ ,,,, ^
                        for tfje ^otttfiem JBisitnrt of (Seorgi^j^^:rk_
                                                                    so. CI3T.
                                  ^obannaf) Bibtsiton
              UNITED STATES OF AMERICA,
                                            )
              V.                            )          CR418-166


              IVERSON LANG,

                   Defendant.



                                            ORDER


                   After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, dkt. no.

              46, to which no objections have been filed.       Accordingly, the

              Report and Recommendation of the Magistrate Judge is ADOPTED as

              the opinion of the Court.

                   SO ORDERED this ^ day of January, 2^19.

                                            HON.N^SA GOPPFY WOnp, JUDGE
                                            UNITED STM^ DISTRICT COURT
                                            SOUTHERN DISTRICT' OF GEORGIA




A0 72A
(Rev. 8/82)
